              Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 1 of 11




 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 7                                         AT SEATTLE

 8
         JASON ROMERO, an individual,                       CASE NO. 2:20-cv-1027 RSM-MLP
 9
                                                            STIPULATED
10                                   Plaintiff,             PROTECTIVE ORDER
11       v.
12
         STATE OF WASHINGTON,
13       WASHINGTON STATE
         DEPARTMENT OF CORRECTIONS,
14       ARIEG AWAD, JULIA BARNETT,
         MARY GUMBO, ADELAIDE
15       HORNE, and DOES I-X, inclusive,,
16                                   Defendant.
17             This matter came on regularly for hearing on July 27, 2021, without oral argument before
18 the above-titled Court. The Court having reviewed the record and files herein, and the Court being

19 otherwise fully advised rules as follows.

20 1.          PURPOSES AND LIMITATIONS
21             Discovery in this action is likely to involve production of confidential, proprietary, or
22 private information for which special protection may be warranted. This agreement is consistent

23 with LCR 26(c). It does not confer blanket protection on all disclosures or responses to discovery,

24 the protection it affords from public disclosure and use extends only to the limited information or

25

26
        PROTECTIVE ORDER                                1               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
        NO. 2:20-cv-01027-RSM-MLP                                            800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7352
          Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 2 of 11




 1 items that are entitled to confidential treatment under the applicable legal principles, and it does

 2 not presumptively entitle parties to file confidential information under seal.

 3 2.       “CONFIDENTIAL” MATERIAL

 4          “Confidential” material shall include the following documents and tangible things

 5 produced or otherwise exchanged:

 6          2.1    Information related to adult employees. “CONFIDENTIAL” material may also

 7 include the following materials, and such materials must be designated “Confidential.”

 8                 (a)     Personnel records pertaining to any current or former employee of the
 9 Department of Corrections (“DOC”), that contain personally identifiable information (PII), or

10 sensitive personal information (SPI) may be redacted. The personal information that may be

11 redacted includes: residential addresses; residential telephone numbers; personal wireless

12 telephone numbers; personal electronic email addresses; social security numbers; driver’s license

13 numbers; identification numbers; dates of birth; emergency contact information; banking and

14 financial information; benefits elections; and any other such information for any dependents

15 identified in a personnel file. Good cause exists to protect the privacy rights of Defendant DOC’s

16 current and former employees. These files may include the individuals' personal identifying

17 information and financial account information. No public interest is served by requiring public

18 disclosure of an individual's private and personal information.

19                 (b)     Personnel records from any third-party that contain PII, or SPI may be

20 redacted. The personal information that may be redacted includes: residential addresses; residential

21 telephone numbers; personal wireless telephone numbers; personal electronic email addresses;

22 social security numbers; driver’s license numbers; identification numbers; dates of birth;

23 emergency contact information; banking and financial information; benefits elections; and any

24 other such information for any dependents identified in a personnel file. Good cause exists to

25 protect the privacy rights of these non-parties. These files may include the individuals' personal

26 identifying information and financial account information. No public interest is served by requiring
     PROTECTIVE ORDER                                 2             ATTORNEY GENERAL OF WASHINGTON
                                                                                  Torts Division
     NO. 2:20-cv-01027-RSM-MLP                                             800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                  (206) 464-7352
          Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 3 of 11




 1 public disclosure of an individual's private and personal information.

 2 3.       SCOPE

 3          The protections conferred by this agreement cover not only confidential material (as

 4 defined above), but also (1) any information copied or extracted from confidential material; (2) all

 5 copies, excerpts, summaries, or compilations of confidential material; and (3) any testimony,

 6 conversations, or presentations by parties or their counsel that might reveal confidential material.

 7          However, the protections conferred by this agreement do not cover information that is in

 8 the public domain or becomes part of the public domain through trial or otherwise.
 9 4.       ACCESS TO AND USE OF CONFIDENTIAL MATERIAL

10          4.1     Basic Principles. A receiving party may use confidential material that is disclosed

11 or produced by another party or by a non-party in connection with this case only for prosecuting,

12 defending, or attempting to settle this litigation. Confidential material may be disclosed only to the

13 categories of persons and under the conditions described in this agreement. Confidential material

14 must be stored and maintained by a receiving party at a location and in a secure manner that ensures

15 that access is limited to the persons authorized under this agreement. Under no circumstances shall

16 information or materials covered by this Protective Order be disclosed to anyone other than as

17 provided in this Order.

18          4.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered

19 by the court or permitted in writing by the designating party, a receiving party may disclose any

20 confidential material only to:

21                  (a)    the receiving party’s counsel of record in this action, as well as employees

22 of counsel to whom it is reasonably necessary to disclose the information for this litigation;

23                  (b)    the officers, directors, and employees (including in house counsel) of the

24 receiving party to whom disclosure is reasonably necessary for this litigation, unless the parties

25 agree that a particular document or material produced is for Attorney’s Eyes Only and is so

26 designated;
     PROTECTIVE ORDER                                   3               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
     NO. 2:20-cv-01027-RSM-MLP                                               800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7352
          Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 4 of 11




 1                  (c)    experts and consultants to whom disclosure is reasonably necessary for this

 2 litigation and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

 3                  (d)    the court, court personnel, and court reporters and their staff;

 4                  (e)    copy or imaging services retained by counsel to assist in the duplication of

 5 confidential material, provided that counsel for the party retaining the copy or imaging service

 6 instructs the service not to disclose any confidential material to third parties and to immediately

 7 return all originals and copies of any confidential material;

 8                  (f)    during their depositions, witnesses in the action to whom disclosure is
 9 reasonably necessary and who have signed the “Acknowledgment and Agreement to Be Bound”

10 (Exhibit A), unless otherwise agreed by the designating party or ordered by the court. Pages of

11 transcribed deposition testimony or exhibits to depositions that reveal confidential material must

12 be separately bound by the court reporter and may not be disclosed to anyone except as permitted

13 under this agreement;

14                  (g)    the author or recipient of a document containing the information or a
15 custodian or other person who otherwise possessed or knew the information.

16          4.3     Privilege Log

17                  A privilege log shall be included in all productions noting documents redacted or

18 withheld and the reasons therefore. No privilege log shall be required for withholding personally

19 identifiable information and sensitive personal information of those categories of DOC personnel

20 and non-parties identified in Paragraph 2 above.

21          4.4     Filing Confidential Material. Before filing confidential material or discussing or

22 referencing such material in court filings, the filing party shall confer with the designating party,

23 in accordance with Local Civil Rule 5(g)(3)(A), to determine whether the designating party will

24 remove the confidential designation, whether the document can be redacted, or whether a motion

25 to seal or stipulation and proposed order is warranted. During the meet and confer process, the

26 designating party must identify the basis for sealing the specific confidential information at issue,
     PROTECTIVE ORDER                                  4               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Torts Division
     NO. 2:20-cv-01027-RSM-MLP                                              800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                   (206) 464-7352
          Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 5 of 11




 1 and the filing party shall include this basis in its motion to seal, along with any objection to sealing

 2 the information at issue. Local Civil Rule 5(g) sets forth the procedures that must be followed and

 3 the standards that will be applied when a party seeks permission from the court to file material

 4 under seal. A party who seeks to maintain the confidentiality of its information must satisfy the

 5 requirements of Local Civil Rule 5(g)(3)(B), even if it is not the party filing the motion to seal.

 6 Failure to satisfy this requirement will result in the motion to seal being denied, in accordance with

 7 the strong presumption of public access to the Court’s files.

 8 5.       DESIGNATING PROTECTED MATERIAL
 9          5.1     Exercise of Restraint and Care in Designating Material for Protection. Each party

10 or non-party that designates information or items for protection under this agreement must take

11 care to limit any such designation to specific material that qualifies under the appropriate

12 standards. The designating party must designate for protection only those parts of material,

13 documents, items, or oral or written communications that qualify, so that other portions of the

14 material, documents, items, or communications for which protection is not warranted are not swept

15 unjustifiably within the ambit of this agreement.

16          Mass, indiscriminate, or routinized designations are prohibited. Designations that are

17 shown to be clearly unjustified or that have been made for an improper purpose (e.g., to

18 unnecessarily encumber or delay the case development process or to impose unnecessary expenses

19 and burdens on other parties) expose the designating party to sanctions.

20          If it comes to a designating party’s attention that information or items that it designated for

21 protection do not qualify for protection, the designating party must promptly notify all other parties

22 that it is withdrawing the mistaken designation.

23          5.2     Manner and Timing of Designations. Except as otherwise provided in this

24 agreement (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or

25 ordered, disclosure or discovery material that qualifies for protection under this agreement must

26 be clearly so designated before or when the material is disclosed or produced.
     PROTECTIVE ORDER                               5                ATTORNEY GENERAL OF WASHINGTON
                                                                                  Torts Division
     NO. 2:20-cv-01027-RSM-MLP                                             800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                    (206) 464-7352
          Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 6 of 11




 1                  (a)     Information in documentary form: (e.g., paper or electronic documents and

 2 deposition exhibits, but excluding transcripts of depositions or other pretrial or trial proceedings),

 3 the designating party must affix the word “CONFIDENTIAL” to each page that contains

 4 confidential material. If only a portion or portions of the material on a page qualifies for protection,

 5 the producing party also must clearly identify the protected portion(s) (e.g., by making appropriate

 6 markings in the margins).

 7                  (b)     Testimony given in deposition or in other pretrial proceedings: the parties

 8 and any participating non-parties must identify on the record, during the deposition or other pretrial
 9 proceeding, all protected testimony, without prejudice to their right to so designate other testimony

10 after reviewing the transcript. Any party or non-party may, within fifteen days after receiving the

11 transcript of the deposition or other pretrial proceeding, designate portions of the transcript, or

12 exhibits thereto, as confidential. If a party or non-party desires to protect confidential information

13 at trial, the issue should be addressed during the pre-trial conference.

14                  (c)     Other tangible items: the producing party must affix in a prominent place

15 on the exterior of the container or containers in which the information or item is stored the word

16 “CONFIDENTIAL.” If only a portion or portions of the information or item warrant protection,

17 the producing party, to the extent practicable, shall identify the protected portion(s).

18          5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to

19 designate qualified information or items does not, standing alone, waive the designating party’s

20 right to secure protection under this agreement for such material. Upon timely correction of a

21 designation, the receiving party must make reasonable efforts to ensure that the material is treated

22 in accordance with the provisions of this agreement.

23 6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS
24          6.1     Timing of Challenges. Any party or non-party may challenge a designation of
25 confidentiality at any time. Unless a prompt challenge to a designating party’s confidentiality

26
        PROTECTIVE ORDER                                 6               ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
        NO. 2:20-cv-01027-RSM-MLP                                             800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7352
           Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 7 of 11




 1 designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic

 2 burdens, or a significant disruption or delay of the litigation, a party does not waive its right to

 3 challenge a confidentiality designation by electing not to mount a challenge promptly after the

 4 original designation is disclosed.

 5          6.2     Meet and Confer. The parties must make every attempt to resolve any dispute

 6 regarding confidential designations without court involvement. Any motion regarding confidential

 7 designations or for a protective order must include a certification, in the motion or in a declaration

 8 or affidavit, that the movant has engaged in a good faith meet and confer conference with other
 9 affected parties in an effort to resolve the dispute without court action. The certification must list

10 the date, manner, and participants to the conference. A good faith effort to confer requires a face-

11 to-face meeting or a telephone conference.

12          6.3     Judicial Intervention. If the parties cannot resolve a challenge without court

13 intervention, the designating party may file and serve a motion to retain confidentiality under Local

14 Civil Rule 7 (and in compliance with Local Civil Rule 5(g), if applicable). The burden of

15 persuasion in any such motion shall be on the designating party. Frivolous challenges, and those

16 made for an improper purpose (e.g., to harass or impose unnecessary expenses and burdens on

17 other parties) may expose the challenging party to sanctions. All parties shall continue to maintain

18 the material in question as confidential until the court rules on the challenge.

19 7.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER

20 LITIGATION

21          If a party is served with a subpoena or a court order issued in other litigation that compels

22 disclosure of any information or items designated in this action as “CONFIDENTIAL,” that party

23 must:

24                  (a)    promptly notify the designating party in writing and include a copy of the

25 subpoena or court order;

26
        PROTECTIVE ORDER                               7                ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
        NO. 2:20-cv-01027-RSM-MLP                                            800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7352
          Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 8 of 11




 1                  (b)    promptly notify in writing the party who caused the subpoena or order to

 2 issue in the other litigation that some or all of the material covered by the subpoena or order is

 3 subject to this agreement. Such notification shall include a copy of this agreement; and

 4                  (c)    cooperate with respect to all reasonable procedures sought to be pursued by

 5 the designating party whose confidential material may be affected.

 6 8.       UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

 7          If a receiving party learns that, by inadvertence or otherwise, it has disclosed confidential

 8 material to any person or in any circumstance not authorized under this agreement, the receiving
 9 party must immediately (a) notify in writing the designating party of the unauthorized disclosures,

10 (b) use its best efforts to retrieve all unauthorized copies of the protected material, (c) inform the

11 person or persons to whom unauthorized disclosures were made of all the terms of this agreement,

12 and (d) request that such person or persons execute the “Acknowledgment and Agreement to Be

13 Bound” that is attached hereto as Exhibit A.

14 9.       INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

15 MATERIAL

16          When a producing party gives notice to receiving parties that certain inadvertently

17 produced material is subject to a claim of privilege or other protection, the obligations of the

18 receiving parties are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision

19 is not intended to modify whatever procedure may be established in an e-discovery order or

20 agreement that provides for production without prior privilege review. The parties agree to the

21 entry of a non-waiver order under Fed. R. Evid. 502(d) as set forth herein.

22 10.      RETURN OF DOCUMENTS

23          Within 60 days after the termination of this action, including all appeals, each receiving

24 party must return all confidential material to the producing party, including all copies, extracts and

25 summaries thereof. Alternatively, the parties may agree upon appropriate methods of destruction.

26
        PROTECTIVE ORDER                                8               ATTORNEY GENERAL OF WASHINGTON
                                                                                     Torts Division
        NO. 2:20-cv-01027-RSM-MLP                                            800 Fifth Avenue, Suite 2000
                                                                               Seattle, WA 98104-3188
                                                                                    (206) 464-7352
          Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 9 of 11




 1         The confidentiality obligations imposed by this agreement shall remain in effect until a

 2 designating party agrees otherwise in writing or a court orders otherwise.

 3         IT IS SO ORDERED

 4         IT IS FURTHER ORDERED that pursuant to Fed. R. Evid. 502(d), the production of any

 5 documents in this proceeding shall not, for the purposes of this proceeding or any other federal or

 6 state proceeding, constitute a waiver by the producing party of any privilege applicable to those

 7 documents, including the attorney-client privilege, attorney work-product protection, or any other

 8 privilege or protection recognized by law.
 9         DATED this 27th day of July, 2021.
10

11
                                                          A
12                                                        MICHELLE L. PETERSON
                                                          United States Magistrate Judge
13

14
     Presented by:
15
     ROBERT W. FERGUSON                               CIVIL RIGHTS JUSTICE CENER PLLC
16   Attorney General
17
      s/Gauri Shrotriya Locker                        s/Darryl Parker
18   Gauri Shrotriya Locker, WSBA No. 39022           DARRYL PARKER, WSBA No. 30770
     Assistant Attorney General                       2150 North 107th St, Ste 520
19   Office of the Attorney General
     800 Fifth Avenue Ste 2000                        Seattle, WA 98133
20   Seattle, WA 98104                                Attorneys for Plaintiff Jason Romero
     gauri.locker@atg.wa.gov
21   Attorneys for Defendants State of Washington,
     Washington State Department of Corrections,
22   Arieg Awad, Julia Barnett, Mary Gumbo,
     and Adelaide Horne
23

24

25

26
      PROTECTIVE ORDER                                9               ATTORNEY GENERAL OF WASHINGTON
                                                                                   Torts Division
      NO. 2:20-cv-01027-RSM-MLP                                            800 Fifth Avenue, Suite 2000
                                                                             Seattle, WA 98104-3188
                                                                                  (206) 464-7352
         Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 10 of 11




 1
                                               EXHIBIT A
 2

 3                   ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 4          I,   ____________________________________           [print     or   type    full   name],        of
 5 ____________________________________ [print or type full address], declare under penalty of

 6 perjury that I have read in its entirety and understand the Stipulated Protective Order that was

 7 issued by the United States District Court for the Western District of Washington on

 8 [__________________in the case of Jason Romero v. State of Washington, Washington State
 9 Department of Corrections, Arieg awad, Julie Barnett, Mary Gumbo, Adelaide Horne, and Does

10 I-X, USDC-WD, Seattle No. 2:20-cv-01027-RSM-MLP. I agree to comply with and to be bound

11 by all the terms of this Stipulated Protective Order and I understand and acknowledge that failure

12 to so comply could expose me to sanctions and punishment in the nature of contempt. I solemnly

13 promise that I will not disclose in any manner any information or item that is subject to this

14 Stipulated Protective Order to any person or entity except in strict compliance with the provisions

15 of this Order.

16          I further agree to submit to the jurisdiction of the United States District Court for the
17 Western District of Washington for the purpose of enforcing the terms of this Stipulated Protective

18 Order, even if such enforcement proceedings occur after termination of this action.

19 Date:

20 City and State where sworn and signed:

21 Printed name:

22 Signature:

23

24

25

26
      PROTECTIVE ORDER                                10                 ATTORNEY GENERAL OF WASHINGTON
                                                                                      Torts Division
      NO. 2:20-cv-01027-RSM-MLP                                               800 Fifth Avenue, Suite 2000
                                                                                Seattle, WA 98104-3188
                                                                                     (206) 464-7352
         Case 2:20-cv-01027-RSM-MLP Document 28 Filed 07/27/21 Page 11 of 11




                                        CERTIFICATE OF SERVICE
 1

 2          I hereby certify that on this 16th day of July, 2021, I caused the foregoing document to be

 3 electronically filed with the Clerk of the Court using the CM/ECF system which will send notification

 4 of such filing to the following:

 5
                   Darryl Parker - DParker@civilrightsjusticecenter.com
 6                 ctingstad@civilrightsjusticecenter.com; echoi@civilrightsjusticecenter.com;
                   kclendenen@civilrightsjusticecenter.com; mgirma@civilrightsjusticecenter.com;
 7                 pollardr@civilrightsjusticecenter.com
 8
 9                                                s/Gauri S. Locker     _____________
                                                GAURI S. LOCKER, WSBA No. 39022
10                                              Assistant Attorney General
                                                Torts Division
11                                              800 Fifth Avenue, Suite 2000
                                                Seattle, WA 98104-3188
12                                              Phone: (206) 464-7352
                                                Email: gauri.locker@atg.wa.gov
13

14

15

16

17

18

19

20

21

22

23

24

25

26
      PROTECTIVE ORDER                                 11              ATTORNEY GENERAL OF WASHINGTON
                                                                                    Torts Division
      NO. 2:20-cv-01027-RSM-MLP                                             800 Fifth Avenue, Suite 2000
                                                                              Seattle, WA 98104-3188
                                                                                   (206) 464-7352
